Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 1 of 21




                                  Exhibit A
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 2 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 3 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 4 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 5 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 6 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 7 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 8 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 9 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 10 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 11 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 12 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 13 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 14 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 15 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 16 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 17 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 18 of 21
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 19 of 21
FilingCase 2:19-cv-14009-RLR
       # 83176095              Document
                   E-Filed 01/10/2019    1-1 Entered
                                      04:21:05 PM on FLSD Docket 01/10/2019 Page 20 of 21


                  IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT
                        IN AND FOR HIGHLANDS COUNTY, FLORIDA

        WENDY MCSHEFFREY,

               Plaintiff,

        v.                                                  CASE NO: 18-CA-000725

        SPANCRETE SOUTHEAST, INC.,
        a Florida Profit Corporation
                Defendants.
        _____________________________________________/

                    NOTICE OF APPEARANCE ON BEHALF OF DEFENDANT,
             SPANCRETE SOUTHEAST, INC., AND DESIGNATION OF EMAIL ADDRESSES

               PLEASE TAKE NOTICE that Bradley S. Bell, Esq., and Michael T. Relihan, Esq., of the

        Bell Law Group, P.A., hereby appear as counsel of record for Defendant, SPANCRETE

        SOUTHEAST, INC. The undersigned requests that he be furnished copies of all pleadings, notices

        and other documents filed in this cause.

               Defendant, in compliance with Rule 2.516, Florida Rules of Judicial Administration, and

        Florida Supreme Court Decision 10-2101, hereby designates the following email addresses for the

        purpose of receiving pleadings, notices and other documents filed in this cause:

                                           Primary Email Addresses:
                                              bbell@bbellpa.com
                                            mrelihan@bbellpa.com

                                           Secondary Email Address:
                                             eservice@bbellpa.com
Case 2:19-cv-14009-RLR Document 1-1 Entered on FLSD Docket 01/10/2019 Page 21 of 21



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that true and correct copy of the foregoing was electronically filed

   with the Clerk of the Court by using the Florida Courts E-Portal system, which will send a notice

   of electronic filing to Noah E. Storch, Esq. (noah@floridaovertimelawyer.com), Richard Cellar

   Legal, P.A., 7450 Griffin Road, Suite 230, Davie, Florida 33314 on this 10th day of January, 2019.

                                                       /s/ Bradley S. Bell
                                                       BRADLEY S. BELL, ESQ.
                                                       Florida Bar No.: 184306
                                                       MICHAEL T. RELIHAN, ESQ.
                                                       Florida Bar No.: 116053
                                                       BELL LAW GROUP, P.A.
                                                       407 N. Howard Ave.
                                                       Suite 201
                                                       Tampa, FL 33606
                                                       Telephone: (813) 867-4522
                                                       Facsimile: (813) 867-4542
                                                       bbell@bbellpa.com
                                                       mrelihan@bbellpa.com
                                                       Attorneys for Defendants
                                                       Secondary Email for Service:
                                                       eservice@bbellpa.com




                                                   2
